Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Applicant has argued with regard to respect to the claim interpretation under 35 U.S.C. 112(f) of “a driving mechanism for driving the transmission element” in claim 1, line 7 and claim 20, line 6, that “Applicant respectfully traverses this ground of this interpretation. The present application relates to a pitch apparatus in a wind turbine, which pertains to the field of mechanicals. In this art, the term “mechanism” should be interpreted with reference to the specific technical field the application pertains to; therefore, it should be interpreted as “a set of moving parts in a machine that performs a task”, which is related to specific structure of a mechanical part. For this reason, it should not be interpreted as a placeholder; rather, it involves the specific structure that would be conceivable and clear to those in the art.”
Respectfully, these arguments are non-persuasive. Claims 1 and 20 use the generic placeholder “a driving mechanism” coupled with the functional language of “for driving the transmission element” without reciting sufficient structure to perform the recited function, and the generic placeholder is not preceded by a structural modifier. These phrases meet the 3-prong analysis set forth in MPEP 2181(I), namely: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The claim limitation “a driving mechanism” is a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function. Therefore, prong A is met.
The generic placeholder is modified by functional language linked by the transition word “for” along with the recited function in “for driving the transmission element”. Therefore, prong B is met.
The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Therefore, prong C is met.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification as performing the claimed function of the driving mechanism is a pitch driving gear (paragraph 29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Verdier/Primary Examiner, Art Unit 3745